DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed on June 21, 2022, with respect to the restriction/election requirement, have been fully considered but they are not persuasive.
Applicant’s Representative submits that claims 1-8 (both Group I and II) are pending for the examination on the merits because there is a unity of invention.
The examiner disagrees. The amendments made to claim 7 is recited in the preamble and recites intended use/result limitations. Even if the amended limitation were to have patentable weight, the limitation is directed to a camera rig for capturing fish underwater. The elements of Group I, e.g., generating fish blobs, bounding boxes, determining intrinsic/extrinsic parameters, calculation coordinates, etc. are not required to capture fish images underwater. Further note that no patentable distinction is made by an intended use or result limitations unless some structural difference is imposed by the use or result on the structure or material recited in the claim.

Response to Amendment
The amendment filed on June 21, 2022 has been entered.
The amendment of claims 1 and 6 have been acknowledged.
Claims 7-8 have been withdrawn.

Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on June 21, 2022. Applicant elected Group I (claims 1-6). Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitations “the first camera,” “the second camera,” “the calibration parameters,” and “the length.” There is no antecedent basis for these limitations in the claims. For the purpose of further examination, the limitations have been interpreted as “a first camera,” “a second camera,” “calibration parameters,” and “length.”
Claims 1 and 6 further recite the limitation “fish images.” The limitation renders the claims indefinite because it is not clear whether these fish images correspond to the earlier-recited fish images or new/different fish images. For the purpose of further examination, the limitation has been interpreted as “the fish images.”
Claims 1 and 6 further recite the limitation “the undistorted rectified first and second image pairs.” There is not antecedent basis for this limitation in the claims. For the purpose of further examination, the limitation has been interpreted as “the undistorted rectified first and second image frames” (note that the previous recitation of the  and rectified images do not recite that the first and second image frames are paired together).
Claims 1 and 6 further recite the limitation “the bounding box.” The limitation renders the claims indefinite because it is unclear whether this bounding box is one of the earlier-recited bounding boxes or a new/different bounding box. For the purpose of further examination, the limitation has been interpreted as “each of the bounding boxes.”
Claims 1 and 6 further recite the limitation “cropped fish images.” The limitation renders the claims indefinite because it is unclear whether these cropped images correspond to the earlier-recited cropped fish images or new/different images. For the purpose of further examination, the limitation has been interpreted as “cropped referenced fish images.”
Claims 2-5 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 discussed above.
Claim 2 further recites the limitation “the calibrating.” The limitation renders the claim indefinite because it is unclear whether this calibration corresponds to the earlier-recited pre-calibration or a new/different calibration. For the purpose of further examination, the limitation has been interpreted as “the pre-calibrating.”
The term “regular” in claim 2 is a relative term which renders the claim indefinite. The term “regular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). Based on the original disclosure (Fig. 2), it appears that the “regular” pattern corresponds to a checkerboard pattern. For the purpose of further examination, the limitation has been interpreted as “a checkerboard pattern” or “a geometric pattern.”
Claim 5 further recites the limitation “the maximum number of fish.” There is no antecedent basis for this limitation in the claim. Furthermore, it is unclear whether the “fish” in this limitation corresponds to the earlier-recited fish or new/different fish. For the purpose of further examination, the limitation has been interpreted as “a maximum number of the fish.”
Claim 5 further recites the limitation “the image frames.” The limitation renders the claim indefinite because it is unclear whether these frames correspond to the first image frames, second image frames, or new/different image frames than the earlier-recited image frames. For the purpose of further examination, the limitation has been interpreted as “the undistorted rectified first and second image frames.”

Allowable Subject Matter
Claims 1 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Prior art of record
Meng-Che Chuang (“Automatic Video Analysis for Fisheries Survey Systems,” Dissertation, University of Washington, 2015), hereinafter Chuang
Shortis et al. (“Progress in the automated identification, measurement and counting of fish in underwater image sequences,” Marine Technology Society Journal, Vol. 50, No. 1, Feb 2016, pp. 4-16), hereinafter Shortis
Gutierrez-Heredia et al. (“End to End Digitisation and Analysis of Three-Dimensional Coral Models, from Communities to Corallites,” PLoS ONE, 11(2): e0149641), hereinafter Gutierrez-Heredia

Regarding claim 1, the prior art of record teaches a method for estimating fish size, population density, species distribution and biomass underwater comprising: 
capturing videos of fish underwater with at least one paired cameras in at least one point underwater, wherein the paired cameras are pre-calibrated underwater to determine intrinsic, extrinsic and distortion parameters (Chuang pg. 7: “This self-contained stereo-camera system is fitted to the aft end of a trawl … for video sequence capture”; Chuang Fig. 2.1: “Cam-trawl underwater imaging system”;  Chuang pg. 24: “Before stereo matching, preprocessing such as stereo calibration and stereo rectification are applied to each pair of input video frame. Through these steps, the camera views are undistorted and transformed”; Chuang pg. 64: “These values can be easily estimated, if not provided by the camera manufacturer, through standard stereo camera calibration in the form of intrinsic and extrinsic parameters”); 
converting the videos from the first camera in the paired cameras into first image frames and the videos from the second camera in the paired cameras into second image frames, each image frame comprising a multiplicity of pixels (Chuang pg. 7 & 24 discussed above teaches that a video sequence is captured and stereo image pairs are matched; Chuang Fig. 3.1 shows an image of a segmented fish having multiple pixels); 
processing the first and second image frames by: 
detecting fish images in the first and second image frames (Chaung Fig. 3.5: objects are segmented from the input frame; Chuang Fig. 3.6: the segmented objects are fish); 
generating fish blobs from the fish images (Chuang Fig. 3.3 &  pg. 21: “the connected components algorithm is applied to determine each isolated blob with its area”); 
generating bounding boxes from the fish blobs (Chuang Fig. 3.1 & pg. 17: “two types of object bounding boxes are introduced for use in the rest of this chapter: 1) upright bounding box and 2) oriented bounding box”); 
rectifying and undistorting the first and second image frames to produce undistorted and rectified first and second image pairs by applying the calibration parameters (Chuang pg. 24 & 64 discussed above); 
using the fish blobs as image masks to isolate fish images from the undistorted rectified images and produce cropped fish images (Chuang Figs. 3.1, 3.2, 3.6, 3.8 & 5.2); 
generating a disparity map of pixels from the undistorted rectified first and second image pairs (Chuang pg. 40: “the disparity refinement used for fish length measurement before tracking is performed … Canny edge detection is then applied to the Gaussian-smoothed fine disparity map to separate objects when they are occluded”); 
calculating three dimensional world coordinates of points corresponding to each pixel in the disparity map (Chuang pg. 63: “Given a point on the 2-D image represented by its screen coordinates (x, y) and disparity d, it can be projected into 3-D space by using stereo triangulation [10]”); 
applying the image masks to produce a fish-mask (Chuang pg. 17: “Its width, height and orientation are determined by the principal component analysis (PCA) of the binary object mask”; Chuang pg. 22: “Given the variance, the foreground mask for this object is then thresholded”; Chuang Figs. 4.9 & 5.2); and 
computing pixel coordinates of the fish blob bounding boxes from the cropped fish mask images (Chuang pg. 63 discussed above; further see Chuang eqn. 5.2); 
computing the length of each fish from the bounding box horizontal coordinate difference between the pixels corresponding to the fish snout and tail (Chuang pg. 31-32: “The fish length is defined as the Euclidean distance between the head and tail”); and 
identifying a fish species (Chuang pg. 67, Ch. 6: “Species Recognition”) by: 
pre-collecting cropped fish images (Chuang Fig. 6.2: fish images are pre-collected for training data); 
extracting fish features including shape and texture from the pre-collected cropped fish images (Chuang pg. 33: “The shape-based method (Shape) finds the candidate with the most similar shape to the target in each frame”; Chuang pg. 67: “These features reflect some specific local details as well as the holistic appearance of the fish body such as the tail shape, eye size, aspect ratio, etc.”; Chuang Fig. 6.1 & Table 6.1: multiple fish features are extracted from cropped fish image, including tail shape, tail texture, head shape, and eye texture); 
assigning a fish species for each fish feature (Chuang Fig. 6.2: features are extracted and unsupervised part learning is performed to assign fish species; Chuang pg. 68: “These body parts are therefore emphasized by the proposed part-aware feature extraction to identify the fish species”); 
extracting fish features from the cropped fish images (Chaung Fig. 6.2: the process is repeated for the test images); and 
matching according to similarity the fish features of the cropped fish images with the fish features of the pre-collected cropped fish images (Chuang pg. 71: “To model both the appearance and geometry of object parts, the objective function J (P, X, S) takes three factors into account: 1) fitness, which computes the appearance similarity between the model and an image region; 2) separation, which guides the detected parts to match as disjoint as possible regions instead of concentrating on a few regions of the image; 3) discrimination, which encourages the selected parts to have distinct appearance from each other in order to capture as many aspects of the object appearance”).
However, Chuang does not appear to explicitly teach that a point cloud is generated; computing the population density by defining a three dimensional volume in the disparity map and counting the fish within the said volume; including color and shape in the extracted fish features; and computing the fish biomass given the species and length from a database of fish constants.
Pertaining to the same field of endeavor, Shortis teaches
computing the population density by defining a three dimensional volume and counting the fish within the said volume (Shortis Abstract: “To determine population counts, spatial or temporal frequencies, and age or weight distributions, snout to tail fork length measurements are performed in video sequences … the complete process of candidate detection, species identification, length measurement and population counts for biomass estimation”); and
computing the fish biomass given the species and length from a database of fish constants (Shortis Abstract discussed above; Shortis pg. 14: “compute the biomass of the fish based on the fish length using an established length-weight regression”).
Chuang and Shortis are considered to be analogous art because they are directed to underwater imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic video analysis for fisheries survey systems (as taught by Chuang) to determine population density and fish biomass (as taught by Shortis) because the combination provides useful information for fisheries and conservation management and improves the efficiency of biomass estimation (Shortis Abstract).
Chuang, in view of Shortis does not appear to explicitly teach generating a point cloud and extracting color features.
Pertaining to the same field of endeavor, Gutierrez-Heredia teaches that
a point cloud is generated (Gutierrez-Heredia Fig. 8B); and
color features are extracted (Gutierrez-Heredia pg. 3: “Underwater Imaging … an open ColorCheck3er Passport (X-Rite) (~100 EURO) was placed in close proximity to the coral colony being imaged for color balance correction”; Gutierrez-Heredia Figs. 6-8: the color features are extracted from the underwater images to generate a 3D model). 
Chuang, in view of Shortis, and Gutierrez-Heredia are considered to be analogous art because they are directed to underwater imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic video analysis for fisheries survey systems for estimating fish biomass (as taught by Chuang, in view of Shortis) to generate a point cloud and extract color features (as taught by Gutierrez-Heredia) because the combination enhances the determination of 3D structures underwater using low-cost equipment (Gutierrez-Heredia Abstract).
However, the prior art, alone or in combination, does not appear to teach or suggest that the fish population density is determined by defining a 3D volume in the disparity map and counting the fish within said volume, i.e., the disparity map is a 3D volume.

Claims 2-5 are objected to for the same reason as claim 1 discussed above due to dependency.

Claim 6 is objected to for the same reason as claim 1 discussed above due to reciting the same limitations.

Examiner’s remarks: The examiner suggests amending claims 7 and 8 to depend from either claims 1 or 6 in order for claims 7-8 to be considered on the merits and allowed. In addition, the examiner’s statement of reasons for indicating allowable subject matter applies to the claims only as interpreted by the examiner due to the 35 U.S.C. 112(b) issues.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667